Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
Response to Amendment/Remarks
Applicant's arguments with respect to Claim 10 relate to Lörcher allegedly not disclosing a multitude of hollow chambers since it discloses apertures which Applicant contends are holes/slits instead of a chamber/cavity. The Examiner respectfully notes that under the broadest reasonable interpretation, claim terms must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a "hollow chamber" is an enclosed space or cavity (see https://www.merriam-webster.com/dictionary/chamber) which is consistent with the apertures 10 shown in Figure 1 of Lörcher i.e. an enclosed space formed by each of the apertures.
Newly added independent Claim 19 is similar to Claim 10 but includes axially extending hollow chambers which Applicant contends are not illustrated by Lörcher. The Examiner respectfully disagrees since Lorcher discloses apertures 10 which extend in the axial direction of the diagonal fan. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lörcher et al. (US 10,550,854 B2) hereinafter referred to as Lörcher.

    PNG
    media_image1.png
    511
    421
    media_image1.png
    Greyscale

Regarding Claim 10, Lörcher discloses a diagonal fan wheel (figure 1 also reproduced above) comprising:
a cover disk (1, figure 1) and a bottom disk (7, figure 1), at least one of the cover disk and bottom disk including a wall construction with a multitude of hollow chambers (see apertures 10 on a wall of the bottom disk 7, figure 1);
multiple three-dimensionally curved blades (see 6, figure 1 and Col 1 Lines 55-56) are disposed or extend between the cover disk and the bottom disk (see figure 7);
the curved blades are connected to the bottom disk and the cover disk in a materially bonded manner (see blades connected to bottom disk and cover disk via injection molding, Col 1 Lines 54-58 i.e. materially bonded).
Regarding Claim 11, Lörcher discloses that, the diagonal fan wheel is designed both integrally and in one part (see impeller wheel formed in one piece, Col 1, Lines 54-58).
Regarding Claim 19, Lörcher discloses a diagonal fan wheel (figure 1 also reproduced above) comprising:
a cover disk (1, figure 1) and a bottom disk (7, figure 1), at least one of the cover disk and bottom disk including a wall construction with a multitude of axially extending hollow chambers (see axially extending apertures 10 on a wall of the bottom disk 7, figure 1);
multiple three-dimensionally curved blades (see 6, figure 1 and Col 1 Lines 55-56) are disposed or extend between the cover disk and the bottom disk (see figure 7);
the curved blades are connected to the bottom disk and the cover disk in a materially bonded manner (see blades connected to bottom disk and cover disk via injection molding, Col 1 Lines 54-58 i.e. materially bonded).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sabbir Hasan/Primary Examiner, Art Unit 3745